Citation Nr: 1309140	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  06-18 039A	)	DATE
	)
  )

On appeal from the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus type II.


REPRESENTATION

The Veteran represented by:  Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for diabetes mellitus, hypertension, coronary artery disease, peripheral neuropathy, and bilateral cataracts and diabetic retinopathy.  The Veteran subsequently perfected an appeal as to the denial of all issues.

In March 2012 the Board remanded the issues for additional development.  While on remand, a January 2013 rating decision granted service connection for old myocardial infarction with percutaneous right coronary stenting (claimed as coronary artery disease) with an initial rating of 30 percent effective July 29, 2004; diabetes mellitus with erectile dysfunction and diabetic retinopathy and cataracts with an initial rating of 20 percent effective July 29, 2004; left lower extremity peripheral neuropathy with a 10 percent evaluation effective July 29, 2004; right lower extremity peripheral neuropathy with a 10 percent evaluation effective July 29, 2004; and special monthly compensation based on the loss of use of a creative organ effective July 29, 2004.  Thus, the full grant of benefits sought on appeal has been granted with the exception of entitlement to service connection for hypertension, which now returns to the Board.  

The Veteran and his spouse provided testimony before the undersigned Veterans Law Judge at a video-conference hearing in January 2012.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

On March 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on March 11, 2013, the Board received a communication dated March 6, 2013, from the Veteran in which he expressed his satisfaction with the January 2013 rating decision and indicated that he wished to withdraw any remaining issues contained in the Board's prior remand order.  As indicated previously, the sole remaining issue is entitlement to service connection for hypertension.  Therefore, as the Veteran has withdrawn his appeal with respect to this issue, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


